EXHIBIT 10.1
Annex A
 
ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 
SMARTPAY EXPRESS INC. ("BUYER")
 
AND
 
BLUE WATER VENTURES, INC.
 
("SELLER")
 
Dated as of May 10, 2012
 
 
 
 

--------------------------------------------------------------------------------

 
 
 ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (“Agreement”) is entered into as of this 10th day
of April, 2012, by and between Smart Pay Express, Inc., a Nevada corporation
("Purchaser" or “Smart Pay”), and Blue Water Ventures of Key West, Inc., a
Florida corporation (“Seller” or “Blue Water”).


RECITALS:


WHEREAS, Purchaser desires to purchase from Seller, and Seller desire to sell to
Purchaser, all of the assets owned by Seller, all as more fully described below,
on the terms and conditions set forth herein; and


WHEREAS, the Boards of Directors of both Purchaser and Seller believe that this
Agreement is in the best interests of each corporation and that all of their
respective shareholders and in furtherance thereof have approved and recommended
this Asset Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
promises, agreement and covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:


ARTICLE I
PURCHASE AND SALE OF ASSETS


1.1           Purchased Assets.


Subject to, and upon the terms and conditions contained herein, at the Closing
(as hereinafter defined), Seller shall sell, transfer, assign, convey and
deliver to Purchaser, and Purchaser shall purchase, accept and acquire from
Seller, all of assets of Seller, in consideration of the securities Purchaser
shall issue and deliver to Seller, as described in Section 2.1, below.  The term
“Purchased Assets,” as used in this Agreement and depending upon the context
also sometimes refers to and includes the corporate entity and business and
properties of Seller.


1.2           Assumption of Certain Liabilities.


On the Closing Date, Purchaser shall assume and agree to undertake to pay,
perform and discharge as and when due, and shall indemnify Seller for and hold
Seller harmless from and against each of the following obligations,
responsibilities, liabilities and debts (collectively, the "Assumed
Liabilities"):


(a)           All obligations, responsibilities and liabilities of Purchaser
incurred on and after the Closing Date in connection with the performance by
Purchaser;


(b)           All obligations, responsibilities and liabilities of  Purchaser
arising on and after the Closing Date from Purchaser's use, ownership,
possession, sale or operation of the Purchased Assets.






1.3           Excluded Liabilities


Except as set forth in Schedule 1.3 hereto and except for any Assumed
Liabilities assumed by Purchaser under Section 1.2, above,  the purchase by
Purchaser of the Purchased Assets shall be free and clear of all liens, claims
and encumbrances of any kind and nature, including any debts, obligations or
liabilities whatsoever of any person who at any time may have been in possession
of the Purchased Assets, whether such liabilities are actual or contingent,
known or unknown, liquidated or unliquidated, whether existing tax liabilities,
liabilities to creditors or otherwise (the “Excluded Liabilities").   Also
excluded shall be any and all obligations, responsibilities and liabilities set
forth on the financial statements of Seller delivered at the Closing as to
which  Seller and Purchaser may agree.
 
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE II
CONSIDERATION; CLOSING


2.1           Purchase Price.


(a)           Purchase Price.  The consideration to be paid by Purchaser to
Seller at the Closing for the Purchased Assets shall be __________ shares of the
Purchaser’s common stock (the "Purchase Price"), which Purchaser shall deliver
at the Closing. Further, upon the written instructions of Seller, Purchaser
hereby agrees to deliver said Purchase Price in the form of certificates
registered in the names of the Seller’s designees as of the Closing Date.


(b)           Other.  Simultaneous with the Closing, all directors of Seller
shall deliver their resignations as a director of Seller and any of its
subsidiaries, to be effective at Closing, and W. Keith Webb shall be elected as
a director of Purchaser to serve on the Board along with Michael Donaghy, to be
effective at Closing, by written consent of shareholders of Purchaser owning of
record a majority of Purchaser’s issued and outstanding shares of common stock.


2.2           Time And Place of Closing.


The transaction provided for by this Agreement shall be consummated (the
"Closing") at the offices of the Company, located at  on May 10, 2012, or such
other place and date as may be agreed upon by the parties hereto. The date and
time of Closing is hereinafter sometimes called the "Closing Date." The Closing
shall commence at 10:00 AM., local time, on the Closing Date and proceed
promptly to conclusion.


2.3           Deliveries by Seller.


Seller shall deliver to Purchaser at the Closing the following:


(a)           copies, certified as of the Closing Date by the Secretary of
Seller, of the appropriate resolution of the Board of Directors of Seller,
authorizing the execution, delivery and performance of this Agreement by Seller;


(b)           all of the books and records of Seller; and


(c)           any necessary or appropriate documents to deliver possession of
all items of tangible and intangible personal property of Seller included among
the Purchased Assets, wherever located.


2.4           Deliveries By Purchaser.


Purchaser shall deliver to Seller at the Closing the following:


(a)           the original stock certificate(s) evidencing  [words and numbers]
shares of the common stock of Purchaser, duly endorsed for transfer to Seller or
its designee(s).


(b)           copies, certified as of the Closing Date by the Secretary of
Purchaser, of (i) the appropriate resolution of the Board of Directors of
Purchaser, authorizing the execution, delivery and performance of this
Agreement, and (ii) the appropriate resolution of the shareholders of Purchaser
authorizing the execution, delivery and performance of this Agreement by
Purchaser.


(c)           any necessary or appropriate documents requested by Seller in
order to close this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


2.5           Taxes.


Purchaser shall be solely responsible for any sales, use and/or transfer taxes
arising from or in connection with the sale of the Purchased Assets hereunder.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


As a material inducement to Purchaser to enter into this Agreement and sell the
Purchased Assets to Purchaser, Seller hereby represents and warrants to
Purchaser that:


3.1           Corporate Status.
 
 
Seller is a corporation duly organized and subsisting under the laws of Florida
and has full power and authority to own its properties and to carry on the
business as presently conducted by it. Seller is duly qualified to do business
and is in good standing in all other jurisdictions where the conduct of its
business so requires, except where the failure to be so qualified and in good
standing would not be reasonably likely to have a material adverse effect on the
Purchased Assets. Seller has the power and authority to own and dispose of the
Purchased Assets.


3.2           Corporate Authority; Effective Agreement.


Seller has full corporate power and authority to execute and deliver this
Agreement, to perform its obligations under this Agreement and any and all other
agreements, documents or instruments to be executed and/or delivered in
connection herewith (collectively, the "Purchase Documents") and to consummate
the transactions contemplated herein and therein. This Agreement has been duly
executed and delivered by Seller and, assuming it constitutes a valid and
binding obligation of Purchaser, is a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms.




3.3           Brokers or Finders.


Except as set forth in Schedule 3.3, no agent, broker, person or firm acting on
behalf of Seller or any of its affiliates is, or will be, entitled to any
commission, broker's or finder's fees from any party, or from any affiliate of
any party, in connection with any of the transactions contemplated by this
Agreement.


3.4           No Claims or Litigation.


Except as disclosed in Schedule 3.4, there are no suits, actions, claims,
proceedings (including, without limitation, arbitration and administrative
proceedings) or governmental investigations pending or, to the knowledge of
Seller, threatened against or contemplated against Seller (or any of its
affiliates, including directors, officers, employees or agents) relating to or
affecting, directly or indirectly, the Purchased Assets. There are no such
suits, actions, proceedings, claims or investigations pending or, to the
knowledge of Seller, threatened challenging the validity or propriety of, or
otherwise involving, this Agreement or the transactions contemplated
hereby.  There is no judgment, order, injunction, decree or award issued by any
court, arbitrator, governmental body or agency thereof to which Seller is a
party and which would materially affect the Purchased Assets or by which any of
the Purchased Assets are bound, which is unsatisfied or which requires
continuing compliance therewith by Seller.


3.5           Purchased Assets.


Seller has good and valid title to, and is the absolute owner of, all of the
Purchased Assets being sold to Purchaser hereunder, free and clear of all liens
and encumbrances.
 
 
 
 

--------------------------------------------------------------------------------

 


3.6           Consents.


Except as disclosed in Schedule 3.6, no notices, consents, approvals, licenses,
permits or waivers are required to execute and deliver this Agreement and to
consummate the transactions provided for herein, including the transfer of the
Purchased Assets to Purchaser hereby.


3.7           Disclosure.


No representation and warranty of Seller contained in this Agreement, nor any
other statement, schedule, certificate or other document delivered or to be
delivered by Seller to Purchaser pursuant hereto or in connection with the
transactions contemplated by this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances in which they were made, not misleading.


3.8           Securities Act of 1933.


Seller agrees and understands that the Purchase Price consists of securities of
Purchaser that are not registered pursuant to Section 5 of the Securities Act of
1933 (“1933 Act”) and therefore would be deemed “restricted securities,” as that
term is defined in Rule 144(a )(3) of that Act, and that such securities may not
be offered, sold, transferred or otherwise disposed of for value without
registration or, in the opinion of counsel, the availability of an exemption
from such registration.  Seller also agrees and understands that the
certificate(s) evidencing such securities shall bear a customary restrictive
transfer legend and shall be subject to stop-transfer at the transfer agent.


3.9           Reliance.


The foregoing representations and warranties are made in conjunction with
Seller’s knowledge and expectation that Purchaser, after conducting its thorough
investigation of Seller, is placing complete reliance thereon in entering into,
and performing its obligations under this Agreement, and the same shall not be
affected in any respect whatsoever by the consummation of the transactions
contemplated hereby or otherwise.


3.10     Survival of Representations and Warranties.


The representations, warranties and agreements of Seller set forth in this
Agreement or in any Schedule attached hereto shall be true, correct, complete
and accurate as of the Closing Date.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


As material inducement to Seller to enter into this Agreement and to sell the
Purchased Assets, Purchaser hereby represents and warrants to Seller that:


4.1           Authority; Effective Agreement.


Purchaser has duly authorized and approved the execution and delivery of this
Agreement and the performance of the transactions provided for herein. No other
action is required in connection herewith. This Agreement constitutes a legal,
valid and binding obligation of Purchaser and is enforceable against Purchaser
in accordance with its terms.


4.2           Brokers or Finders.


Except as disclosed in Schedule 4.2, no agent, broker, person or firm action on
behalf of Purchaser or any of his affiliates is, or will be, entitled to any
commission, broker's or finder's fees from any party, or from any affiliate of
any party, in connection with any of the transactions contemplated by this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


4.3           No Claims or Litigation.


Except as disclosed in Schedule 4.3, there are no suits, actions, claims,
proceedings (including, without limitation, arbitral and administrative
proceedings) or governmental investigations pending or, to the knowledge of
Purchaser, threatened against or contemplated against the Purchaser relating to
or affecting, directly or indirectly, the intended business of Purchaser that
will utilize the Purchased Assets. There are no such suits, actions,
proceedings, claims or investigations pending or, to the knowledge of Purchaser,
threatened challenging the validity or propriety of, or otherwise involving,
this Agreement or the transactions contemplated hereby.  There is no judgment,
order, injunction, decree or award issued by any court, arbitrator, governmental
body or agency thereof to which the Purchaser is a party and which would
materially affect the Purchased Assets acquired hereunder.


4.4           Disclosure.


No representation and warranty of Purchaser contained in this Agreement
(including, without limitation, the Schedules hereto), nor any other statement,
schedule, certificate or other document delivered or to be delivered by
Purchaser to Seller pursuant hereto or in connection with the transactions
contemplated by this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements made herein or therein, in the light of the
circumstances in which they were made, not misleading.


4.5           Purchaser’s Investigation of Seller.


Purchaser represents and warrants to, and covenants with, the Seller that
Purchaser’s affiliate (who is a director of Purchaser) is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to the purchase of the Purchased Assets hereunder.  Purchaser’s
affiliate has requested, received, reviewed and considered all information he
deems relevant in making an informed decision to acquire the Purchased Assets,
and in connection with his decision to acquire the Purchased Assets herein, has
relied solely upon his own knowledge and investigation of the Seller’s books and
records related to the Purchased Assets and the representations and warranties
of Seller set forth herein.


4.6           Omitted.


4.7           Reliance.


The foregoing representations and warranties are made by Purchaser with the
knowledge and expectation that Seller is placing complete reliance thereon in
entering into, and performing its obligations under, this Agreement, and the
same shall not be affected in any respect whatsoever by any investigation
heretofore conducted by or on behalf of Purchaser, whether in contemplation of
this Agreement or otherwise.


4.8           Survival of Representations and Warranties.


The representations, warranties and agreements of Purchaser as set forth in this
Agreement or in any Schedule attached hereto are made as of the date of this
Agreement and shall be true, correct and accurate on and as of the Closing Date.


ARTICLE V
CONDUCT OF BUSINESS PENDING CLOSING


5.1           Conduct of Business Pending Closing.
 
 
 
 

--------------------------------------------------------------------------------

 


Seller agrees that between the date hereof and the Closing Date, Seller shall:


(a)           conduct its business in a good and diligent manner in the ordinary
and usual course of its business;


(b)           not enter into any contract, agreement, commitment or other
arrangement for or on behalf of Blue Water with any party, other than contracts
in the ordinary course of Blue Water’s business, and not amend or modify, in any
material respect, or terminate any material contract of Blue Water, without the
prior written consent of Purchaser;


(c)           use reasonable efforts to preserve Blue Water’s business
organization intact, to keep available the service of its employees and to
preserve its relationships with customers, suppliers and others with whom it
deals; and


(d)           comply in all material respects with all provisions of applicable
laws, rules and regulations.




ARTICLE VI
FURTHER COVENANTS AND AGREEMENTS


6.1           Consummation Of Agreement.


Each of the parties agrees to perform its obligations hereunder and to use its
reasonable best efforts to cause the consummation of the transactions
contemplated by this Agreement in accordance with, and subject to, the terms and
conditions of this Agreement.


6.2           Access to Information; Confidentiality.


Subject to existing confidentiality obligations of and between Purchaser and
Seller:


(a)           Seller shall give to Purchaser and its agents reasonable access to
its and BLUE WATER’s facilities, the Purchased Assets and all of Seller's and
Blue Water’s documents, books and records relating to the current and past
operations of Blue Water’s business, and shall permit Purchaser and its agents
to make copies thereof, and Seller shall permit Purchaser to interview Blue
Water’s employees during reasonable business hours and upon reasonable prior
written notice; and


(b)           Purchaser shall give to Seller and its agents reasonable access to
all of Purchaser’s documents, books and records and shall permit Seller to make
copies thereof, and shall permit Seller to interview Purchaser during reasonable
business hour and upon reasonable prior written notice..


6.3           Cooperation.


(a)           Purchaser and Seller agree to execute and deliver all other
instruments and take all such other actions as either party may reasonably
request from time to time, before or after Closing and without payment of
further consideration, to effectuate the transactions provided herein and to
confer to the parties hereto the benefits intended by such transactions. The
parties shall cooperate fully with each other and with their respective counsel
and accountants in connection with any steps required to be taken as part of
their respective obligations under this Agreement.


(b)           Purchaser agrees that following Closing, it shall provide to
Seller information relating to the Purchased Assets and/or Blue Water’s business
which Seller reasonably requires to prepare any tax returns, information returns
or reports required to be filed by Seller with governmental agencies.
 
 
 
 

--------------------------------------------------------------------------------

 


6.4           Access After Closing.


(a)           Purchaser and Seller agree to retain all accounting (including,
without limitation, accountants' work papers), business, financial and tax
records in their possession (i) relating to the Purchased Assets in existence on
the Closing Date and either sold to Purchaser hereunder, or (ii) coming into
existence after the Closing Date which relate to the Purchased Assets for
pre-Closing periods, in each case for a period of three years from the Closing
Date, provided that, after such date, each party shall make reasonable
arrangements for the other party's continued access to such records.  In
addition, from and after the Closing Date, Purchaser and Seller agree that,
subject to receiving appropriate assurances of confidentiality and restrictions
on use, they will not unreasonably withhold access by the other party and its
attorneys, accountants and other representatives (after reasonable notice and
during normal business hours), to such personnel, books, records and documents
relating to the Purchased Assets as the other party may reasonably deem
necessary to properly prepare for, file, prove, answer, prosecute and/or defend
any financial statements, tax return, filing, audit, judicial or administrative
proceeding, protest, claim, suit, inquiry or other proceeding.


(b)           The party requesting assistance hereunder shall pay to the party
whose assistance is requested the reasonable costs of the party providing such
assistance.


ARTICLE VII
CONDITIONS TO OBLIGATIONS OF PURCHASER


The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions, any or all of which Purchaser may waive in
writing:


7.1           Representations and Warranties.


The representations and warranties of Seller set forth in this Agreement and any
Schedule hereto shall be true and correct in all material respects as of the
Closing Date.


7.2           Performance of Agreements.


Seller shall have performed and complied in all material respects with all of
its covenants and agreements contained in this Agreement which are required to
be performed or complied with on or prior to the Closing Date.


7.3           No Actions.


No action, suit, proceeding or investigation by or before any court,
administrative agency or other governmental authority shall have been instituted
or threatened, the effect of which would restrain, prohibit or invalidate the
transactions contemplated by this Agreement or affect the right of Purchaser to
own or control, after the Closing, the Purchased Assets.


7.4           Consents.


The Seller shall have received all required consents, if any, of any third
parties necessary to consummate the transactions provided for in this Agreement.


7.5           Due Diligence Audit.


Purchaser shall have completed its due diligence investigation of the Purchased
Assets, and the results of such investigation shall be reasonably satisfactory
to Purchaser.
 
 
 
 

--------------------------------------------------------------------------------

 


7.6           Deliveries.


All documents required to be delivered by Seller at or prior to Closing shall
have been delivered to Purchaser at Closing.


ARTICLE VIII
CONDITIONS TO OBLIGATIONS OF SELLER


The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions, any or all of which Seller may waive in
writing:


8.1           Representations and Warranties.


Each of the representations and warranties of Purchaser set forth in this
Agreement and any Schedule hereto shall be true and correct in all material
respects on and as of the Closing Date.


8.2           Performance of Agreements.


Purchaser shall have performed and complied in all material respects with all of
its covenants and agreements contained in this Agreement which are required to
be performed or complied with on or prior to the Closing Date.


8.3           No Actions.


No action, suit, proceeding or investigation by or before any court,
administrative agency or other governmental authority shall have been instituted
or threatened, the effect of which would restrain, prohibit or invalidate the
transactions contemplated by this Agreement.


8.4           Deliveries.


All documents required to be delivered by Purchaser at or prior to Closing shall
have been delivered to Seller at Closing.
 
 
 
 

--------------------------------------------------------------------------------

 




ARTICLE IX
INDEMNIFICATION


9.1           Indemnification by Seller.


Seller hereby agrees to indemnify, defend and hold harmless Purchaser (which
term in this Article IX includes its directors, officers, employees and agents)
from and against any and all losses, damages, liabilities and expenses,
including, without limitation, reasonable legal fees and court costs, to which
he may become subject as the result of:


(a)           any and all loss or damage resulting from any misrepresentation,
breach of warranty, or any non-fulfillment of any warranty, representation,
covenant or agreement on the part of Seller contained in this Agreement;


(b)           any and all loss or damage resulting to Purchaser by reason of any
claim, debt, liability or obligation not expressly assumed by Purchaser
hereunder, arising from Seller’s  business or the ownership, use or operation of
the Purchased Assets on or prior to the Closing Date and which did not
constitute the breach of a representation or warranty of Seller; and


(c)           any and all acts, suits, proceedings, investigations, demands,
assessments, judgments, including reasonable attorneys' fees, costs and expenses
incident to any of the foregoing.


9.2           Indemnification by Purchaser.


Purchaser hereby agrees to indemnify, defend and hold harmless Seller (which
term in this Article IX includes its officers, directors, agents, advisors and
employees) from and against any and all losses, damages, liabilities and
expenses, including, without limitation, legal fees and court costs, which
Seller may become subject to as the result of:


(a)           any and all loss or damage resulting from any misrepresentation,
breach of warranty, or any non-fulfillment of any warranty, representation,
covenant or agreement on the part of Purchaser contained in this Agreement;


(b)           any and all loss or damage resulting to Seller by reason of any
claim, debt, liability or obligation expressly assumed by Purchaser hereunder;
and


(c)           any and all acts, suits, proceedings, investigations, demands,
assessments, judgments, including reasonable attorneys' fees, costs and expenses
incident to any of the foregoing.


9.3           Procedures for Establishment of Indemnification.


(a)           In the event that any claim shall be asserted by any party which,
if sustained, would result in a right of a party to indemnification hereunder (a
"Loss"), the person entitled to indemnification hereunder (the "Indemnitee"),
within a reasonable time after learning of such claim, shall notify the person
obligated  to provide indemnification hereunder with respect to such claim (the
"Indemnitor"), and shall extend to the Indemnitor a reasonable opportunity to
defend against such claim, at the Indemnitor's sole expense and through legal
counsel  reasonably acceptable to the Indemnitee, provided that the Indemnitee
proceeds in good faith,  expeditiously and diligently; and provided, further,
that any failure to give such notice shall not relieve the Indemnitor of its
indemnification obligations hereunder except to the extent it was prejudiced by
the failure to give notice.  No determination shall be made pursuant to
subparagraph (b) below while such defense is still being made until the earlier
of (i) the resolution of said claim by the Indemnitor with the claimant, or (ii)
the termination of the defense by the Indemnitor against such claim or (iii) the
failure of the Indemnitor to prosecute such defense in good faith and in an
expeditious and diligent manner.  The Indemnitee shall be entitled to rely upon
the opinion of its counsel as to the occurrence of either of said events.  The
Indemnitee  shall, at its option and expense, have the right to participate in
any defense undertaken by the Indemnitor with legal counsel of its own
selection.  No settlement or compromise of any claim which may result in a Loss
may be made by the Indemnitor without  the prior written consent of the
Indemnitee unless (i) prior to such settlement or compromise the Indemnitor
acknowledges in writing its obligation to pay in full the amount of the
settlement or compromise and all associated expenses and (ii) the Indemnitee is
furnished with security reasonably satisfactory to the Indemnitee that the
Indemnitor will in fact pay such amount and expenses.
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           In the event that an Indemnitee asserts the existence of any Loss,
the Indemnitee shall give written notice to the Indemnitor of the nature and
amount of the Loss asserted.  If the Indemnitor, within a period of 15 days
after the giving of the Indemnitee's notice, does not give written notice to the
Indemnitee announcing its/his intention to contest such assertion of the
Indemnitee (such notice by the Indemnitor being hereinafter called the "Contest
Notice"), such assertion of the Indemnitee shall be deemed accepted and the
amount of the Loss shall be deemed established.  In the event, however, that a
Contest Notice is given to the Indemnitee within said 15-day period, then the
contested assertion of a Loss shall be settled by binding arbitration.
Notwithstanding anything herein contained to the contrary, each party shall pay
its own attorneys’ fees, costs and expenses incident to any arbitration
proceeding brought under this Section 9.3(b).


(c)           The Indemnitee and the Indemnitor may agree in writing, at any
time, as to the existence and amount of a Loss, and, upon the execution of such
agreement, such Loss shall be deemed established.


(d)           Payments of any Loss shall be paid to the person entitled thereto
within ten business days following the establishment of the Loss.


9.4           Limitations on Indemnity.


Anything in this Agreement to the contrary notwithstanding:


(a)           No claim for indemnity on the basis of a breach of a
representation or warranty may be made after the termination of such
representation or warranty.


(b)           All claims for Losses shall be limited to the Purchase Price, and
there shall be no liability except to the extent that the aggregate Losses
exceed $100,000, and then only to the extent of such excess.


(c)           For purposes of determining the amount of any Losses, such amount
shall be reduced by the amount of any insurance benefits and proceeds to be
received by the Indemnitee in respect of the Losses (net of any deductible
amounts).


(d)           If an indemnification obligation arises in respect of any Losses
that results in any tax benefit to the Indemnitee or any affiliate thereof (the
"Benefited Party") that would not, but for such Losses, be available, the
Benefited Party shall pay or cause to be paid to the Indemnifying Party an
amount equal to the actual tax savings produced by such tax benefit at the time
such tax saving is realized by the Benefited Party and after the Indemnifying
Party has paid the amount of the Losses to the Indemnified Party. The amount of
any such tax saving for any taxable period shall be the amount of the reduction
of taxes payable to the taxing authority by the Benefited Party with respect to
such tax period as compared to the taxes that would have been payable to the
taxing authority by the Benefited Party with respect to such tax period in the
absence of the tax benefit.


(e)           In no event shall any party hereunder have any liability for
Losses consisting of or in the nature of punitive, consequential, indirect or
special damages.


ARTICLE X
TERMINATION OF AGREEMENT


10.1          Termination.
 
 
 
 

--------------------------------------------------------------------------------

 


This Agreement may be terminated, and the transaction contemplated hereby may be
abandoned, at any time prior to the Closing Date:


(a)           by mutual written consent of Purchaser and Seller; or


(b)           by either Purchaser or Seller if there shall have been a material
breach of any representation, warranty, covenant or agreement on the part of the
other set forth in this Agreement; or


(c)           by either Purchaser or Seller if any permanent injunction or other
order of a court or competent authority or government agency which prevents the
consummation of the transaction contemplated by this Agreement shall have become
final and not appealable; or


(d)           by Seller if any of the conditions specified in Article VIII has
not been met or waived by Seller at any such time as such conditions can no
longer be satisfied; or


(e)           by Purchaser if any of the conditions specified in Article VII has
not been met or waived by Purchaser at any such time as such conditions can no
longer be satisfied.


10.2          Status of Agreement after Termination.


Upon any termination of this Agreement pursuant to Section 10.1, this Agreement
shall be null and void and have no effect, without any liability on the part of
any party hereto or any shareholders, directors or officers thereof; provided,
however, such termination shall not affect the liability of any party for the
breach of any provision of this Agreement.




ARTICLE XI
GENERAL


11.1          Amendment.


This Agreement may be amended, modified or supplemented only by an instrument in
writing executed by the party against whom enforcement of the amendment,
modification or supplement is sought.


11.2          Assignment; Binding Effect.


Neither this Agreement nor any right created hereby shall be assignable by
either party hereto without the express written consent of the other party. This
Agreement shall be binding upon the parties hereto and their successors and
permitted assigns.


11.3          Notices.


All notices and other communications hereunder shall be in writing and shall be
sent by certified mail, postage prepaid, return receipt requested; by an
overnight express courier service that provides written confirmation of
delivery; or by facsimile with confirmation, addressed as follows:


If to Seller:                                             Blue Water Ventures of
Key West, Inc.
1765 Country Walk Drive
Fleming Island, FL 32003
Attention: W. Keith Webb
Fax: 904-621-9141
 
 
 
 

--------------------------------------------------------------------------------

 


If to Purchaser:                                      Smart Pay Express, Inc.
1315 Lawrence Avenue, East, Suite 520
Toronto Ontario, Canada, M3A3R3
Attention: Michael Donaghy


Any party may change its/his address for receiving notice by giving notice of a
new address in the manner provided herein. Any notice so given shall be deemed
to be delivered on the second business day after the same is deposited in the
United States Mail, on the next business day if sent by overnight courier, or on
the same business day if sent by facsimile before the close of business, or the
next business day, if sent by facsimile after the close of business.


11.4          Broker's Commission.


Except as disclosed in Schedule 3.3, each party agrees to indemnify and hold
harmless the other party from and against any and all liability, loss, damage,
cost or expense (including court costs and reasonable attorneys’ fees) arising
out of or relating to any claim that such party entered into any brokerage
agreement or similar arrangement, whether oral or written, in connection with
this Agreement or the Purchased Assets.




11.5          Headings.


The descriptive article, section and paragraph headings set forth herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement and shall not control or affect the meaning or construction of any
provision of the within Agreement.


11.6          Entire Agreement.


This Agreement and the Exhibits and Schedules attached to this Agreement
constitute the entire agreement between the parties pertaining to this subject
matter and supersede all prior or contemporaneous agreements and understandings
of the parties relating to the same. This Agreement may be amended only in
writing signed by the parties hereto.


11.7          Costs, Expenses And Legal Fees.


Whether or not the transactions contemplated hereby are consummated, each party
hereto shall bear its own costs and expenses (including attorneys' fees), except
that each party hereto agrees to pay the costs and expenses, including
reasonable attorneys' fees, incurred by the other party in successfully (a)
enforcing any of the terms of this Agreement, or (b) proving that the other
party breached any of the terms of this Agreement in any material respect.


11.8          Severability.


If any term or provision of this Agreement or any application thereof shall be
invalid or unenforceable, the remainder of this Agreement and any other
application of such term or provision shall not be affected thereby.


11.9          Governing Law.


The Parties hereby agree that this Agreement shall be governed and construed in
accordance with the laws of the State of Florida, without giving effect to
principles of conflicts of law thereunder. Further, the language used in this
Agreement shall be deemed to be language chosen by both parties hereto to
express their mutual intent, and no rule of strict construction against either
party shall apply to any terms or conditions hereof.


11.10        Arbitration.
 
 
 
 

--------------------------------------------------------------------------------

 


The parties shall resolve any dispute relating to this Agreement by negotiation
and, failing that, by binding arbitration in Miami, Florida under the rules of
the American Arbitration Association. An arbitration proceeding must be brought
within one year of the onset of the dispute or it is barred. The party bringing
the arbitration must advance the costs of arbitration and the prevailing party
may seek reimbursement of its costs, fees and expenses in the arbitration.
Arbitration awards may include reasonable attorneys’ fee, but may not include
punitive or similar damages, and may be enforced in any court of competent
jurisdiction.


11.11        Waiver.


Any of the terms or conditions of this Agreement may be waived at any time by
the party entitled to the benefit thereof, but only by written notice specifying
the item waived and signed by the party waiving such terms or conditions.


11.12        Further Assurances.


Both parties will take such reasonable steps as are necessary to consummate the
transactions contemplated herein.


11.13        Counterpart Execution.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Any counterpart signature page delivered by facsimile
transmission shall be deemed to be and have the same force and effect as an
originally executed signature page. This Agreement shall become binding when one
or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected thereon as the signatories.


IN WITNESS WHEREOF, the Purchaser and the Seller have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.
 

In Presence Of:                
SMART PAY EXPRESS, INC.
    ____________________  By: ____________________           Michael Donaghy,
President    
 
       
Seller:
         
BLUE WATERVENTURES, INC.
    ____________________  By: ____________________           W. Keith Webb,
President



                                                            



 
 

--------------------------------------------------------------------------------

 




ASSIGNMENT AND BILL OF SALE


FOR VALUE RECEIVED, Blue Water Ventures, Inc., a Florida corporation, “Assignor”
herein, hereby sells, assigns, transfers, conveys and sets over unto Smart Pay
Express, Inc., a Nevada corporation, “Assignee” herein, all of the right, title
and interest of Assignor in and to all its tangible and intangible property and
equipment (collectively the "Property"), wherever located.


Assignor warrants to Assignee that Assignor has good and full legal title to the
Property and, except as previously disclosed, the Property is free from any
security interests, liens or encumbrances.  Assignor further warrants that (i)
the Property is in good working order and fit for its intended purpose, and (ii)
all of the rights of Assignor in the Property are transferable and that Assignor
has received all consents and approvals of any other parties required and
necessary to assign and transfer the Property to Assignee.


The Assignor hereby constitutes and appoints the Assignee its true, lawful and
irrevocable attorney to demand, receive and enforce payments and to give
receipts, releases, satisfaction for and to sue for all moneys payable to the
Assignor in connection with the Property, and this may be done either in the
name of the Assignor or in the name of the Assignee with the same force and
effect as the Assignor could do if this Assignment and Bill of Sale had not been
made.


By the execution of this Assignment and Bill of Sale, Assignor accepts and
agrees to the foregoing and to become bound under its terms. By its execution
hereof, Assignee agrees to keep and perform all obligations of Assignor under
the Asset Purchase Agreement from the date hereof.


IN WITNESS WHEREOF, Assignor has caused this Assignment and Bill of Sale to be
executed this 10th day of May, 2012.
 

WITNESSES:  Assignor:           
BLUE WATER VENTURES, INC.
    ____________________  By: ____________________           W. Keith Webb,
President    
ACCEPTED AND AGREED TO this 10th day of May, 2012.
       
Assignee:
         
SMART PAY EXPRESS, INC.
    ____________________  By: ____________________           Michael Donaghy,
President



         
 
 
 

--------------------------------------------------------------------------------

 